Order unanimously affirmed with costs. Memorandum: Supreme Court properly ordered that defendant need not answer certain interrogatories that requested information about defendant’s customer list, parts list, price list, membership in business organizations, blueprints of machinery and related information. Plaintiffs failed to establish that such information was indispensable or could not be acquired in any other way (see, Curtis v Complete Foam Insulation Corp., 116 AD2d 907, 909). Plaintiffs’ contention that defendant’s objections were untimely lacks merit (see, Rinaldo v Syracuse Univ., 51 AD2d 675; cf., CPLR 3133 [a]). The court properly denied plaintiffs’ motion to renew. (Appeal from order of Supreme Court, Seneca County, Falvey, J.—discovery.) Present—Doerr, J. P., Boomer, Green, Lawton and Lowery, JJ.